El Juez Asociado, Se. Figueeas,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho y de derecho de la sentencia apalada, y
*258Resultando: que, dictado auto para mejor proveer se trato á vista el juicio sobre divorcio promovido por Doña Francisca García Maclas contra su esposo Don Paulino Andreu Mora, y consta del mismo que, en seis de Octubre de 1902, se dictó sentencia por la Corte de Distrito de San Juan, declarando con lugar la demanda, y en su virtud se decretó el divorcio del matrimonio celebrado por los cónyuges indicados, en dos de Julio de mil ochociento ochenta y seis, en cuanto á sus efectos civiles, constando además que el juicio se siguió en rebeldía del demandado y que el encabezamiento y la parte dispositiva de la referida sentencia se publicó en los días 13, 14 y 15 de Noviembre de 1902 en el periódico “Heraldo Español” que se publica en esta ciudad, y todo ,se hizo en virtud de lo dis-puesto en el artículo 283 de la Ley de Enjuiciamiento Civil.
Considerando: que no se han cometido los errores que se señalaron al formalizar el antiguo recurso de casación.
Considerando: que las costas deben imponerse á la-parte cuyas pretensiones hayan sido totalmente desestimadas.
Vistas las disposiciones egales- que en la sentencia recurri-da se citan, y la Ley de la Asamblea Legislativa de 12 de Mar-zo de 1903, con los artículos 358 y 371 de la Ley de Enjuicia-miento Civil y la orden General No. 118, serie de 1899.
Fallamos: que debemos confirmar y confirmamos la sen-tencia que en 14 de Noviembre de 1902 dictó la Corte de Distri-to de San Juan, con las costas á cargo de la parte apelante, Doña Francisca García Macias, sin perjuicio de los derechos que puedan corresponder á dicha señora en virtud de la sen-tencia dictada en el pleito de divorcio seguido contra su esposo Don Paulino Andreu; y remítanse los autos de tercería y el . de divorcio que se trajo en virtud del auto para mejor pro-veer, con certificación de esta sentencia, á la Corte de Distrito de San Juan.
Jueces concurrente: Sres. Presidente Quiñones y Asociado Hernández.
Los Jueces Asociados Sres. Sulzbacher y MacLeary con- ~ *260eurrieron también, pero exponiendo que no están conformes con la opinión en cnanto admite como p(rneba la sentencia dictada en el pleito de divorcio, que no formaba parte de los autos de la Corte inferior.